Citation Nr: 1227703	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  12-07 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether the Veteran's request for waiver of recovery of overpayment of pension benefits in the amount of $13,273.00 was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Debt Management Center (DMC) Committee on Waivers and Compromises.  The case is currently under the jurisdiction of the VA Regional Office (RO) in Newark, New Jersey.

In May 2012, the Veteran testified at a Travel Board hearing at the VA RO in Winston-Salem, North Carolina, before the undersigned Veterans Law Judge.  Although the Veteran was represented by his former representative, North Carolina Department of Veterans Affairs at that hearing, his current representative, The American Legion, presented a written brief presentation in July 2012.  Therefore, the Veteran is not prejudiced by being represented by his former representative at the hearing.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The issues of entitlement to service connection for heart disease, a stroke, hypertension, bilateral weakness of the knees, and a bilateral leg disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By a July 12, 2010, letter, the VA DMC informed the Veteran that he owed $13,273.00 as a result of retroactive reduction in his pension benefits and that any request for a waiver of the debt must be submitted in writing within 180 days.

2.  Over a year later on August 8, 2011, VA first received a request for a waiver of the recovery of the overpayment of pension benefits.


CONCLUSION OF LAW

A request for a waiver of recovery of an overpayment of death pension benefits in the amount of $13,273.00 was not timely filed.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The first matter is whether the VCAA of 2000 is applicable to this claim.  In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (the Court) held that the VCAA of 2000 did not apply to waiver matters.  

Governing law and regulations

Under applicable criteria, a request for a waiver of indebtedness shall only be considered if made within 180 days following the date of a notice of indebtedness to the debtor.  The 180-day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the 180-day period shall be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).

The Veteran's request for a waiver is not of record.  VA has a heightened duty to assist the Veteran in developing his claim since the records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992), the Court found that the presumption of regularity applied to VA mailings of notice.  The Court found that there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  The presumption is not absolute; it may be rebutted by the submission of clear evidence to the contrary.  Once clear evidence is submitted, VA is no longer entitled to the benefit of the presumption and the burden shifts to VA to establish that a government official properly discharged his or her official duties.

Analysis

By a July 12, 2010, letter, the VA DMC informed the Veteran that he owed $13,273.00 as a result of reduction in his pension benefits and that a request for a waiver of the debt must be submitted in writing within 180 days.  The appellant does not argue that there was delay in receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  As noted above, the claimant's request for a waiver is not of record.  In the August 2011 denial and the October 2011 Statement of the Case, the VA determined that his request for a waiver of the recovery of the overpayment of pension benefits was received on August 8, 2011.  In the September 2011 notice of disagreement and the November 2011 VA Form 9, the claimant acknowledged that he sent the waiver request to the VA DMC on August 3, 2011, which was more than 180 days after July 12, 2010.  

At the hearing, the Veteran testified that he submitted his waiver request with a county veterans service officer in New Bern, North Carolina, in July 2010 after receiving his notice letter.  Hearing transcript, pages 3-4, 6.  A county veterans service officer is not an employee or agent of VA.  Therefore, receipt by a county veterans service officer does not constitute receipt by VA.  In other words, the fact that the waiver request was apparently in the possession of a county veterans service officer within the 180-day period is not relevant, even though it is unfortunate the county veterans service officer did not immediately submit the waiver request to VA.

The presumption of regularity has not been rebutted, and the Board finds that August 8, 2011, is the date of receipt of the request for a waiver of the recovery of the overpayment of pension benefits.  That date is more than 180 days after the July 12, 2010, letter notifying the Veteran of the indebtedness.

The Veteran does not meet the basic eligibility requirements for waiver of recovery of an indebtedness under 38 U.S.C.A. § 5302(a) and 38 C.F.R. § 1.963. Indeed, he is not eligible as a matter of law.  Where the law and not the evidence is dispositive of an appellant's claim, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Additionally, the Board is specifically prohibited from granting equitable relief outside of that authorized by law or regulation.  See 38 U.S.C.A. § 503 (West 2002); see also Darrow v. Derwinski, 2 Vet. App. 303 (1992).











ORDER

As the Veteran did not timely apply for wavier of recovery of an overpayment of pension benefits in the amount of 13,273.00, the appeal with respect to this matter is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


